SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities and Exchange Act of 1934 (Amendment No.)* RiT Technologies, Ltd. (Name of Issuer) Ordinary Shares, NIS 0.1 par value per share (Title of Class of Securities) M8215N 109 (CUSIP Number) Michael Orion, Adv. 72 Weizman Street Tel-Aviv 62308, Israel +972-3-544-1937 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 6, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See 13d-7 for other parties to whom copies are to be sent. (Page 1 of 16 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Schedule 13D CUSIP No. M8215N 109 Page 2 of 7 Pages 1. Names of Reporting Persons. Stins Coman Incorporated 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Russia Number of 7. Sole Voting Power: 6,150,336 Shares Beneficially 8. Shared Voting Power: -0- Owned by Each 9. Sole Dispositive Power: 6,150,336 Reporting Person With 10. Shared Dispositive Power: 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,150,336 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 41.9% 14. Type of Reporting Person (See Instructions) CO SCHEDULE 13D CUSIP No. M8215N 109 Page 3 of 7 Pages Item 1. Security and Issuer This Statement of Beneficial Ownership on Schedule 13D (this "Statement"), relates to ordinary shares NIS 0.1 par value (the "Ordinary Shares"), of RiT Technologies, Ltd. (the "Issuer"). The address of the Issuer's principal executive office is 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel. Item 2. Identity and Background (a), (d) and (e). This Statement is filed on behalf of Stins Coman Incorporated (“Stins Coman” or the "Reporting Person"). Stins Coman, a Russian corporation, with headquarters located at Pervomayskaya Street, 126, Moscow 105203 Russia, is a holding company for fifteen technology companies. Stins Coman is one of the leading Russian suppliers of hi-tech equipment and solutions in the field of information systems and technologies. Executive Officers and Directors: In accordance with the provisions of General Instruction C to Schedule 13D, information concerning executive officers and directors of Stins Coman is included in Schedule A hereto and is incorporated by reference herein. (d) and (e). Stins Coman and, to the best knowledge of Stins Coman, the persons set forth on Schedule A have not during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction, and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. All of the persons set forth on Schedule A are Russian citizens. Item 3. Source and Amount of Funds or Other Consideration The aggregate purchase price of the 6,150,336 shares of the ordinary shares held by Stins Coman is $5,289,289 All of the ordinary shares beneficially held by Stins Coman were paid for using working capital of its corporation. Item 4. Purpose of Transaction (a)-(j). The Common Stock has been acquired by the Reporting Person for investment purposes. The Reporting Person reserves the right to change its plan and intentions at any time as it deems appropriate. The Reporting Person may acquire additional shares of the issuers ordinary shares, dispose all or some of these shares from time to time, in each case in the open market or private transactions, block sales or purchases or otherwise, or may continue to hold the ordinary shares, depending on business and market conditions, its continuing evaluation of the business and prospects of the Issuer and other factors. In addition, the Reporting Person intends to communicate with other shareholders and management of the Issuer about maximizing the value of its shares of Common Stock. Depending on factors deemed relevant by the Reporting Person, including but not limited to change in the Issuer's business, governance or financial situation, the Reporting Person reserves the right to formulate other plans and/or make proposals, and take such actions set forth in this response to Item 4 and any other actions as the Reporting Person may determine. Presently the Reporting Person has no plans or proposals which would relate or results in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein. SCHEDULE 13D CUSIP No. M8215N 109 Page 4 of 7 Pages Item 5. Interest in Securities of the Issuer (a)-(b) As of June 16, 2008, the aggregate number of Ordinary Shares and percentage of the outstanding Ordinary Shares of the Issuer beneficially owned (i) by the Reporting Person, and (ii) to the knowledge of the Reporting Person, by each other person listed in Exhibit A is as follows: Reporting Person(1) Aggregate Number of Shares Number of Shares: Sole Power to Vote or Dispose Number of Shares: Shared Power to Vote or Dispose Approximate Percentage* Stins Coman Incorporated(1) 6,150,336 6,150,336 41.9% Sergey Nikolayevich Anisimov 0 0 0 0% Chairman of Board of Directors Irina Georgievna Shibayeva 0 0 0 0% Director Boris Vitalievich Granovskiy 0 0 0 0% Chief Executive Officer, Director Inna Vladimirovna Belkovich 0 0 0 0% Chief Financial Officer, Director Gennadiy Agubecherovich Karatsev 0 0 0 0% Director, Stins Coman, JSC Stins Coman Managing Director *Based on 14,700,073 Ordinary Shares NIS 0.1 par value, outstanding as of June 1, 2008. (1) Each of the Reporting Person and its officers and directors disclaims beneficial ownership of the securities held by the other listed persons except to the extent of such person's pecuniary interest therein, if any. (c) The table below lists all the transactions in the Issuer's Common Stock in the last sixty days by the Reporting Person. This transaction was made through a private purchase of 5,122,521 shares from three RiT shareholders, and 1,027,815 througha tender offer as disclosed on Schedule TO filed with the Securities and Exchange Commission on May 2, 2008, Amendment No. 1 to Schedule TO filed on June 3, 2008, Amendment No. 2 to Schedule TO filed on June 9, 2008, and Amendment No. 3 to Schedule TO filed on June 13, 2008. Transactions in Shares Within The Past Sixty Days Party Date of Purchase/ Sale Number of Shares of the Common Stock Buy/Sell Price Per Share Stins Coman Incorporated 06/06/2008 6,150,336 BUY $0.86 SCHEDULE 13D CUSIP No. M8215N 109 Page 5 of 7 Pages Item 6. Contracts, Arrangement, Understandings or Relationships with Respect to Securities of the Issuer. There are no contracts, arrangements, understandings or relationships (legal or otherwise) pursuant to this Item. Item 7. Materials To Be Filed As Exhibits There are no exhibits to be filed pursuant to this item. (The remainder of this page was intentionally left blank) SCHEDULE 13D CUSIP No. M8215N 109 Page 6 of 7 Pages SIGNATURE After reasonable inquiry and to the best of the undersigned's knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: June 17, 2008 STINS COMAN INCORPORATED By: /S/ Boris Granovsky Boris Granovsky Title: Chief Executive Officer STINS COMAN INCORPORATED By: /s/ Sergey Nikolayevich Anisimov By: /s/ Irina Georgievna Shibayeva Name: Sergey Nikolayevich Anisimov Name: Irina Georgievna Shibayeva Title: Chairman of Board of Directors Title: Director By: /s/ Boris Vitalievich Granovskiy By: /s/ Gennadiy Agubecherovich Karatsev Name: Boris Vitalievich Granovskiy Name: Gennadiy Agubecherovich Karatsev Title: Chief Executive Officer, Director Title: Director By: /s/ Inna Vladimirovna Belkovich Name: Inna Vladimirovna Belkovich Title: Director SCHEDULE 13D CUSIP No. M8215N 109 Page 7 of 7 Pages Schedule A The following table sets forth certain information concerning each of the directors and executive officers of Stins Coman Incorporated named below as of the date hereof. The business address of each person is: Name: Sergey Nikolayevich Anisimov Title: Chairman of Board of Directors Citizenship: Russia Principal Occupation: Chairman of Board of Directors, Stins Coman Address: Serova Street, 6, app. 59, Zhukovsky, Moscow area 140180 Name: Irina Georgievna Shibayeva Title: Director Citizenship: Russia Principal Occupation: Director, Stins Coman Address: Molodezhnaya Street, 22, app. 170, Zhukovsky, Moscow area 140180 Name: Boris Vitalievich Granovskiy Title: Chief Executive Officer, Director Citizenship: Russia Principal Occupation: Chief Executive Officer, Director, Stins coman Address: Chelyabinskaya Street, 19, bldg. 4, app. 401, Moscow 105586 Name: Inna Vladimirovna Belkovich Title: Chief Financial Officer, Director Citizenship: Russia Principal Occupation: Chief Financial Officer, Director, Stins Coman Address: Stroginsky Boulevard, 17, bldg. 1, app. 194, Moscow 123592 Name: Gennadiy Agubecherovich Karatsev Title: Director Citizenship: Russia Principal Occupation: Director, Stins Coman Address: Dzerzhinskogo Street, 6, bldg. 1, app. 52, Zhukovsky, Moscow area 140180 (The remainder of this page was intentionally left blank)
